 

Exhibit 10.1

 

November 9, 2007

 

Ms. Lisa Pohmajevich

[Address]

Re:                             Letter Agreement and Release of Claims

Dear Lisa:

In your recent discussions with Conceptus, Inc. (“the Company”), you and the
Company have reached agreement on the terms of your departure from the Company. 
This Letter Agreement and Release of Claims (“Letter Agreement”) memorializes
the terms which have been agreed upon.

1.              Resignation From The Company.  Your employment with the Company
will terminate effective November 9, 2007 (the “Separation Date”).  Company
records will reflect that your departure is a voluntary resignation.

2.              Consulting Arrangement.  During the six-month period following
the Separation Date, you agree to serve as a consultant to the Company
(“Consulting Period”).  In your capacity as consultant to the Company, you
understand and agree that you will be treated, for all purposes, as an
independent contractor, and not a Company employee.  A description of the terms
of this consulting arrangement is set forth on Attachment 1 to this Letter
Agreement.

3.              Severance Pay Following Consultancy.  Beginning on May 10, 2008
(following the conclusion of the Consulting Period), you will begin receiving
severance payments from the Company for a period of six months, ending on
November 10, 2008 (the “Severance Period”).  Each such semi-monthly payment will
be in the amount of $9,008.6533 (gross), will reflect customary and necessary
employee withholdings and deductions, and will be deposited in your account in
accordance with the Company’s customary payroll cycle.

4.              Expense Reimbursements.  As set forth in Attachment 1, you will
be entitled to reimbursement for all expenses reasonably incurred in your
capacity as consultant, consistent with the Company’s normal expense
reimbursement policy.

5.              Reimbursement For Health Coverage. The Company will reimburse
you for the payments required to continue your medical, dental and vision
insurance coverage, pursuant to the terms of COBRA, for the earlier of (a) the
12-month period comprised of the Consulting Period and Severance Period, or
(b) such time as you obtain comparable health coverage from another company or
source.  You agree to notify the Company promptly in the event you receive such
insurance coverage through another company or source, at which point the COBRA
reimbursement described in this paragraph will cease.

 

--------------------------------------------------------------------------------


6.              Stock Options.  You were granted options and awards to purchase
shares of Company stock under various Conceptus Stock Option Plans (the
“Options”).  The number of your vested options as of the Separation Date, and
the purchase price of such options, is set forth on the Personal Options Status
Chart attached hereto as Attachment 2.  The options that would have vested
during the 12 month of your Consulting Period and Severance Period will be
immediately accelerated as of the Separation Date. You will have 90 days from
the Separation Date in which to exercise all options and awards you are vested
in, including those that have been accelerated.

7.              Bonus.  You will receive 100% of your 2007 target bonus, but
only in the event that bonuses are paid to other executives of the Company,
payable to you at the same time bonuses are paid to other Company executive. To
the extent that you become entitled to a bonus pursuant to the preceding
sentence, in all events such bonus will be paid to you in calendar year 2008.

8.              Outplacement Services.  The Company agrees to provide, at no
cost to you, outplacement assistance in an amount not to exceed $15,000.

9.              Letter of Recommendation.  The Company agrees to provide a
letter of recommendation in mutually agreed-upon language.

10.       Cell Phone.  The Company agrees to let you to retain your
Company-provided cell phone number.

11.       No Other Payment Obligations.  You agree that apart from the payments
and other consideration described in paragraphs 2-11 above, the Company has paid
all salary, wages, bonuses, commissions, expense reimbursements, vacation pay,
paid time off, stock or stock option entitlement, and any and all cash
compensation, as well as any and all other employee benefits, to which you are
entitled.  You further acknowledge that the payments and other consideration
described in paragraphs 2-11 above constitute good and sufficient consideration
to which you would not otherwise entitled.

12.       No Admission Of Liability.  The Company enters into this Letter
Agreement in order to resolve any and all issues, potential disagreements or
disputes that may exist with regard to your employment with the Company, the
termination thereof, or any other matter or event occurring up to the date of
this Letter Agreement.  This Letter Agreement, however, should in no way be
construed as an admission of liability or wrongdoing by the Company, or any of
the Releasees (as defined in paragraph 13 below), or that you have any legal
rights whatsoever against the Company, or the Releasees, except as specifically
provided herein.  The Company and Releasees specifically disclaim any liability
to or wrongful acts against you.

13.       Release of Claims.  You agree, on behalf of your spouse, heirs and
assigns, to irrevocably and unconditionally release, acquit and forever
discharge the Company, any parent, subsidiary or affiliated entities, and all
current and former Company employees, officers, directors, investors,
shareholders, agents, representatives and

2

--------------------------------------------------------------------------------


                        attorneys, and all persons acting by, through, under or
in concert with any of them (collectively “Releasees”), from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities, and obligations of every kind and nature in law, equity or
otherwise, known or unknown, suspected or unsuspected, disclosed or undisclosed,
arising out of or in any way relating to your employment with the Company, the
termination thereof, or any matter or event occurring up to the date of this
Letter Agreement.

Without limiting the generality of the foregoing, you specifically release the
Company and Releasees from any and all claims and disputes arising out of any
California, municipal or federal statute, ordinance or regulation, order or
common law, including without limitation:  claims for wrongful termination in
violation of public policy; claims under the Employee Retirement Income Security
Act of 1974, as amended; claims for violation of the California Labor Code or
the federal Fair Labor Standards Act, including, without limitation, wage and
hour claims, claims for overtime pay and claims for back pay and penalties;
claims for discrimination, retaliation or harassment under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, and the California Fair Employment and Housing
Act; claims under the Older Workers’ Benefit Protection Act, the state and
federal Workers’ Adjustment and Retraining Notification Act; claims under the
Family Medical Leave Act and California Family Rights Act; and any and all other
claims whatsoever based on contract, quasi-contract, implied contract or tort,
including without limitation, defamation, libel, slander, invasion of privacy,
interference with business opportunity or with contract, or infliction of
emotional distress; claims for breach of the implied covenant of good faith and
fair dealing, conspiracy, negligence or negligent misrepresentation; or any
claim for bonus or severance pay.  This Letter Agreement extends to any current
Company officer, director, executive, employee, consultant, shareholder,
investor, agent and attorney, whether or not acting in his or her
administrative, individual or any other capacity; however, this Letter Agreement
does not extend to claims which cannot, as a matter of law, be waived.

14.       No Other Claims Or Lawsuits.  You represent that, as of the date of
this Letter Agreement, you have not filed any complaint, charge, claim or
lawsuit against the Company or any of the Releasees, and you further agree that
you will not file any complaint, charge, claim or lawsuit against any of the
Releasees at any time hereafter for any act or event occurring prior to the date
of this Letter Agreement.

15.       Return Of Company Property And Protection Of Conceptus Trade Secrets
And Proprietary Information.  You hereby affirm that you have returned to the
Company, and have not made or kept copies of any and all Company-owned or
Company-issued property, including all documents, data, information, files,
reports, emails, spreadsheets, projections, studies, business plans, or any
other materials, whether in paper, electronic or other form, belonging to or
issued by the Company, or which were received or used by you during your
employment with the Company.  You further expressly agree that you will continue
to comply with the terms of the Conceptus, Inc. Proprietary Information and
Inventions Agreement entered into

3

--------------------------------------------------------------------------------


                        between you and the Company that you signed on February
8, 2002 (a copy of which is attached hereto as Attachment 3), which terms
survive the termination of your employment as well as the expiration of the
Consulting Period.  You agree specifically that during the Consulting and
Severance Period, you will not engage in any activities on behalf of any other
company, person or entity which is competitive with the Company’s hysteroscopic
sterilization business, and that if you violate this promise, the Company will
consider you to be in breach of your consultancy and will promptly cease any
further payments to you during the Consulting Period.

16.       Reference Inquiries.  The Company agrees that if it receives a
reference inquiry from a prospective employer or any other third party, the
Company will follow its customary practice of providing only dates of employment
and last position held.

17.       Confidentiality.  You agree that you will keep the terms of this
Letter Agreement completely confidential; provided, however, that you may
disclose the terms of this Letter Agreement to your spouse, legal or tax
advisors, or if required to do so by law.  This confidentiality provision is an
essential and material term of this Letter Agreement but for which the release
would not have entered into.

18.       Nondisparagement.  You agree that you will refrain from making any
derogatory, disparaging, and/or detrimental statements, either orally or in
writing, to any person or third party about the Company or any of the Releasees,
including statements about the Company’s products, business, services or current
or former employees, directors or investors.  You also agree that you will not
act in any manner which might interfere with the business or disparage the
reputation of the Company or any of the Releasees.  The Company, for its part,
agrees that it will refrain from making any derogatory, disparaging and/or
detrimental statements, either orally or in writing, to any other person or
third party about you.

19.       Waiver Of All Claims.  You hereby expressly waive any and all rights
under Section 1542 of the California Civil Code, which reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM/HER MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE
DEBTOR.

You acknowledge that the Company has separately bargained for the foregoing
waiver of unknown claims, that you have had an opportunity to review this
provision with your attorney, and that you acknowledge that this is a material
term of this Letter Agreement.

20.       No Transfer.  You represents that you have not assigned or transferred
any claim, or portion thereof, which you have or claim to have, against the
Company or the Releasees.  You further agree to indemnify, defend and hold the
Company and the Releasees harmless from and against any and all claims based on
or arising out of any

4

--------------------------------------------------------------------------------


                        such assignment or transfer or purported assignment or
transfer of any such claim or any portion thereof or interest therein.

21.       Binding Effect.  You acknowledge that this Letter Agreement embodies
the terms of a settlement arrived at through negotiations between the parties. 
The parties have had an opportunity to review this Letter Agreement with and
involve their respective counsel of record.  Therefore, the language of all
parts of this Letter Agreement shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against either of the
parties.

22.       No Prior Agreements or Understandings.  You understand that there are
no prior agreements or understandings, whether written or verbal, regarding the
matters which have been resolved in this Letter Agreement.

23.       Binding On Parties and Representatives.  This Letter Agreement shall
be binding upon you, and upon your spouse, heirs, administrators and assigns,
and shall inure to the benefit of the Company and to the Releasees, and each of
them, and to their respective administrators, representatives, executors,
successors and assigns.

24.       Governing Law and Attorneys’ Fees.  This Letter Agreement is made and
entered into in the State of California, and shall in all respects be
interpreted, enforced and governed under the laws of the State of California. 
In the event that there is any legal proceeding involving the interpretation or
enforcement of this Letter Agreement, the prevailing party shall be entitled to
recover its or his reasonable attorneys’ fees and costs incurred in bringing or
defending against such legal proceedings.

25.       Entire Agreement.  This Letter Agreement sets forth the entire
agreement between the parties hereto and fully supersedes any and all prior
agreements or understandings between the parties hereto pertaining to the
subject matter hereof.

26.       Amendments.  This Letter Agreement can be amended, modified or
terminated only by a writing executed by both you and an authorized
representative of the Company.

27.       Voluntary Execution.  This Letter Agreement is executed voluntarily by
you without duress or influence on the part of the other party or any third
person.

28.       Attorneys’ Fees and Costs.  You understand that you are responsible
for bearing you own costs and attorneys’ fees incurred in connection with the
preparation and negotiation of this Letter Agreement.

29.       Invalid Provisions.  If any provision of this Letter Agreement is
deemed to be invalid or unenforceable, all of the other provisions shall remain
valid and enforceable notwithstanding.

30.       Facsimile.  The parties agree that this Letter Agreement may be
executed using facsimile signatures and that such signatures shall be deemed to
be as valid as original signatures.

5

--------------------------------------------------------------------------------


31.       No Reliance On Company Representations.  You represent and acknowledge
that in executing this Letter Agreement, you have not relied on any
representation or statement not set forth herein made by any of the Releasees or
by any of the Releasees’ agents, representatives or attorneys with regard to the
subject matter, basis or effect of this Letter Agreement or otherwise.

32.       Rescission And Revocation.  You understand that you have reviewed this
Letter Agreement with your attorney, and that you have a period of twenty-one
(21) days within which to consider this Letter Agreement before signing it
(although you are not required to wait the full twenty-one (21) days before
signing).  In addition, you understand that you have the right to revoke this
Letter Agreement within seven (7) days of its execution, and that this Letter
Agreement is not effective or enforceable until that revocation period has
expired.  You understand that if you elect to rescind this Letter Agreement, you
must send written notification to Dorothy Garofalo, Director of Human Resources,
Conceptus, Inc., 331 E. Evelyn. Mountain View, California  94041.

By dating and signing this Letter Agreement below, you and the Company
acknowledge acceptance of and agreement to all of the terms mentioned above.  If
you have any further questions, please feel free to give me a call.  We wish you
well in your future endeavors.

 

Very truly yours,

 

 

 

/s/ Mark Sieczkarek

 

Mark Sieczkarek

 

President and CEO

 

 

I UNDERSTAND AND AGREE TO THE TERMS OUTLINED ABOVE:

 

 

 

 

 

 

Date: November 9, 2007

/s/ Lisa Pohmajevich

 

Lisa Pohmajevich

6

--------------------------------------------------------------------------------


ATTACHMENT 1

TERMS OF CONSULTING AGREEMENT

 

1.                                      Services and payment.  You agree to
perform Marketing Consulting Services for the Company during the Consulting
Period. In consideration of these services you will  receive payments from the
Company for a period of six months, beginning on November 10, 2007 .  Each such
semi-monthly payment will be in the amount of $9,008.6533 and will be deposited
in your account.

2.                                      Time Commitment.  You are expected to
make yourself available to perform the Consulting Services for up to 20 hours
per month.

3.                                      Term.  The Consulting Services will last
for 6 months, from November 10, 2007 through May 10, 2008, unless the Consulting
Agreement is terminated as set forth in paragraph 10 below.

4.                                      Consultant Status.  You understand that
you are not an employee of the Company, and therefore you are not entitled to
receive any Company-provided employee benefits, except as otherwise expressly
set forth in the Letter Agreement and Release of Claims.

5.                                      Primary Company Contact.  Your primary
contact with the Company regarding the provision of the Consulting Services will
be Dorothy Garofalo in Human Resources.

6.                                      Autonomy and Professionalism.  You agree
that you have the qualifications and the ability to perform the Consulting
Services in a professional manner, without the control or supervision of the
Company.  You will determine the method, details and means of performing the
Consulting Services, how much time may be required, and where the Consulting
Services should be performed.  You will be responsible for providing your own
insurance, as may be required by law.

7.                                      Expense Reimbursement.  You will be
reimbursed by the Company for all expenses reasonably incurred in association
with the performance of the Consulting Services hereunder, according to the
Company’s standard practices.

8.                                      Consultant’s Work For Others.  You may
represent and perform services for, or be employed by such additional persons or
companies as you see fit, so long as such other work does not compete in any way
with the business of the Company.  If at any time during the Consulting Period
you engage in activities which in any way compete with the business of the
Company, the Company will immediately cease making any further consulting
payments to you.

9.                                      Taxation.  Taxes will be your sole
responsibility.  The Company will issue to you an IRS Form 1099 related to the
Consulting Services, and because you are not an employee, the

7

--------------------------------------------------------------------------------


                                                Company will not make any
deductions from the amounts payable to you for taxes, including state or federal
withholdings.

10.                               Termination.  The Company shall have the right
to terminate this Consulting Agreement at any time during the Consulting Period;
provided, however, that if the Company elects to do so, it agrees to continue to
pay you the agreed-upon monthly amount until the end of the Consulting Period,
just as if you had continued to perform the Consulting Services through that
date.

8

--------------------------------------------------------------------------------